Citation Nr: 0313349	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002). 

3.  Eligibility for dependents' educational assistance (DEA) 
under 38 U.S.C.A. Chapter 35.

4.  Whether the appellant's income is excessive for the 
receipt of improved death pension.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1941 to November 
1945.  The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1999 RO decisions that denied service 
connection for the cause of the veteran's death, DIC under 
38 U.S.C.A. § 1318, DEA under 38 U.S.C.A. Chapter 35, and 
improved death pension.  In June 2001, the Board remanded the 
case to the RO for additional development.


FINDINGS OF FACT

1.  The veteran's death in February 1999 was caused by sepsis 
due to pneumonia.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction, rated 50 percent; and a 
shell fragment wound scar of the right leg, rated 
zero percent.

3.  The veteran's pneumonia was not present in service or for 
many years later, and it is not related to a disease or 
injury in service or to a service-connected disability.

4.  The cause of his death was not due to a service-connected 
disability; nor did the service-connected disabilities have a 
material influence in producing his death.

5.  His service-connected disabilities were not continuously 
rated totally disabling for 10 years prior to his death.

6.  He was not permanently and totally disabled due to a 
service-connected disability at the time of his death.

7.  The appellant has not submitted a report of her income, 
employment, and net worth needed to adjudicate her claim for 
improved death pension.


CONCLUSIONS OF LAW

1.  Pneumonia was not incurred in or aggravated by active 
service; nor was pneumonia proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  The veteran's death caused by sepsis due to pneumonia was 
not caused by a disability incurred in or aggravated by 
active service; nor did a service-connected disability 
contribute substantially or materially to the cause of his 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).

3.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2002).

4.  The criteria for eligibility for DEA under 38 U.S.C.A. 
Chapter 35 are not met.  38 U.S.C.A. § 3501 (West 2002); 
38 C.F.R. §§ 3.807, 21.3021 (2002).

5.  The appellant's claim for improved death pension was 
abandoned.  38 U.S.C.A. §§ 501, 1541, 5312 (West 2002); 
38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claims except for the report 
of the veteran's terminal hospitalization and information 
needed to adjudicate the claim for improved pension.  With 
regard to the report of the veteran's terminal 
hospitalization, the RO in letters dated in August 2001 and 
March 2002 asked the appellant to sign release forms 
authorizing VA to obtain this report.  The requested 
authorization forms were not received.  In the August 2001 
and March 2002 letters, the RO also asked the appellant to 
submit asset, income, and employment information needed to 
adjudicate her improved death pension claim.  This 
information was not received.  The appellant has an 
obligation to cooperate, when required, in the development of 
evidence pertaining to her claim.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Olson v. Principi, 3 Vet. App. 480 (1992).   
In this case, the Board finds that the requirements of the 
VCAA have in effect been satisfied.

The appellant and her representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notify 
them of the evidence needed by the appellant to prevail on 
the claims.  The August 2001 and March 2002 RO letters 
notified the appellant of the evidence needed to substantiate 
her claims.  Those letters gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claims and that there is no 
prejudice to her by appellate consideration of the claims at 
this time without providing additional assistance to her in 
the development of the claims as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating the 
claims.  Hence, no further assistance to the appellant is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death and/or to DIC under 38 U.S.C.A. § 1318

A.  Factual Background

The veteran had active service from October 1941 to November 
1945.

A death certificate shows that the veteran died in February 
1999 while hospitalized at the Gnaden-Huetten Memorial 
Hospital.  The cause of death was sepsis due to pneumonia.  
It was noted that an autopsy was not performed.

Service connection was in effect for anxiety reaction, rated 
50 percent, effective from June 1994; and a shell fragment 
wound of the right leg, rated zero percent, at the time of 
the veteran's death.  The combined rating for the service-
connected disabilities was 50 percent.

Service medical records are negative for pneumonia.  A 
medical board evaluation dated in November 1945 found the 
veteran unfit for service and recommended that he be 
discharged from service due to anxiety.

The veteran underwent a VA examination in January 1947.  It 
was noted that he had objective and subjective symptoms of an 
anxiety neurosis, and that he was making a good social and 
industrial adjustment.  The diagnosis was psychoneurosis, 
anxiety, unimproved.

A private medical report dated in April 1994 notes that the 
veteran had had several strokes as a result of multiple 
infarct syndrome in the brain.  It was noted that he had 
fallen several times and sustained a right hip fracture in 
1993.  It was noted that he was unable to completely care for 
himself due to the dangers of instability and potential 
reinjury, and that he continued to have degenerative disc 
disease and herniated nucleus pulposus, and chronic 
obstructive lung disease.

A private medical report dated in June 1994 prepared by a 
psychologist notes that the veteran had received psychiatric 
treatment from 1993.  It was noted that he his disabilities 
included adjustment reaction with mixed emotional features 
(anxiety and dysphoria) and multi-infarct dementia and 
depression secondary to history of multiple strokes beginning 
in 1984 and a recent fall with fractured right hip in 1993.  
It was reported that at a recent evaluation in May 1994 the 
veteran had tangential speech with frequent references to 
World War II and past events.  His speech was clear and 
overall goal oriented.  A mini mental status exam was given, 
and he was one point under the cut-off for dementia.  He was 
alert, oriented to person, season, day, month, but off on the 
year.  He thought it was 1949 instead of 1994.  His short-
term memory was moderately impaired.  He was able to register 
1.5 out of 3 items on immediate recall.  He required 4 trials 
to learn 3 objects.  He had significant constructional 
dyspraxia.  He was anxious and depressed, but the anxiety 
predominated.  

A private medical report dated in June 1994 prepared by a 
psychiatrist notes that the veteran had significant 
dysfunction secondary to chronic anxiety neurosis and 
accumulating physical problems.  It was noted that the 
veteran had become withdrawn and depressed as a result of 
this condition and related problems.

Another private medical report dated in June 1994 by the 
above-noted psychologist reveals that the veteran had 
generalized anxiety disorder and that his experience in World 
War II had been a major problem for him.  The signatory noted 
that it appeared the veteran's psychiatric problems were pre-
morbid to his CVA (cerebrovascular accident) history and 
subsequent injury.

The veteran underwent a VA psychiatric examination in July 
1994.  A history of several strokes and subsequent 
psychiatric treatment was noted.  The diagnosis was anxiety 
disorder by history that was largely masked by advance 
organic mental disorder, possibly secondary to CVA.

The appellant testified at a video conference before the 
undersigned in April 2001.  Her testimony was to the effect 
that the veteran had constant anxiety that resulted in the 
neglect of his treatment and physical debilitation that 
contributed to the cause of his death.  She testified to the 
effect that the veteran's emotional state rendered him 
incapable of taking care of himself and contributed to the 
cause of his death.

A private medical report dated in April 2001 notes that the 
above-noted private medical reports dated in June 1994 were 
reviewed by the signatory, a psychologist.  Based on the 
veteran's past medical history and review of the noted 
records, the signatory opined that it was very highly likely 
that the veteran's service-connected anxiety condition 
materially contributed to his early and untimely demise.

In July 2002, the veteran's claims file was reviewed by a 
psychiatrist at a VA medical facility in order to obtain an 
opinion as to whether it was at least as likely or not that 
the veteran's service-connected anxiety disorder contributed 
to his death.  The signatory noted that the record revealed 
the veteran had various mental conditions, including multi-
infarct dementia, that was unrelated to his generalized 
anxiety disorder.  The signatory failed to find any 
established medical evidence to indicate that the generalized 
anxiety disorder specifically contributed to the veteran's 
death.  The signatory opined that it was more likely that the 
dementia may have caused the veteran to be withdrawn and to 
have trouble initiating activities and difficulty processing 
information leading to deterioration in his self-care 
routines.  It was also noted that patients with dementia were 
certainly somewhat more liable to get pneumonia.  The 
examiner concluded that there was no evidence specifically 
related to the generalized anxiety disorder specifically 
contributing to the veteran's death.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The evidence reveals that the veteran's death in February 
1999 was caused by sepsis due to pneumonia.  The service 
medical records do not reveal the presence of pneumonia and 
the post-service medical records do not indicate the presence 
of any respiratory disease until the 1990's, many years after 
his separation from service.  Nor does the evidence link the 
veteran's pneumonia to a disease or injury in service, or to 
a service-connected disability.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The evidence does not show that a service-connected 
disability caused the veteran's death.  Testimony from the 
appellant is to the effect that the veteran's service-
connected disabilities caused constant anxiety that resulted 
in the neglect of his treatment and physical debilitation 
that contributed to the cause of his death.  She testified 
that the veteran's emotional state rendered him incapable of 
taking care of himself and contributed to the cause of his 
death.  This evidence is corroborated somewhat by private 
medical reports that indicate the veteran had significant 
mental problems, and the private medical report dated in 
April 2001 in which a psychologist opines that it was very 
highly likely that the veteran's service-connected anxiety 
condition materially contributed to his early and untimely 
demise.  Other evidence, however, is against that opinion.  
The report of the veteran's VA psychiatric examination in 
July 1994 indicates the veteran's primary psychiatric 
problems were due to organic mental disability possibly due 
to CVA.  The overall evidence includes medical history that 
indicates the veteran sustained dementia secondary to strokes 
due to CVA beginning in 1984.  In July 2002, the records in 
the veteran's claims file were reviewed by a psychiatrist at 
a VA medical facility who concluded it was more likely that 
the dementia may have caused the veteran to be withdrawn and 
to have trouble initiating activities and difficulty 
processing information leading to deterioration in his self-
care routines.  This psychiatrist also noted that patients 
with dementia were certainly somewhat more liable to get 
pneumonia.  The examiner concluded that there was no evidence 
specifically related to the veteran's generalized anxiety 
disorder specifically contributing to his death.  The Board 
finds this latter opinion to be more credible than the 
medical opinion indicating the veteran's service-connected 
psychiatric disability contributed significantly to the cause 
of the veteran's death because the latter opinion is more 
consistent with the overall evidence showing the veteran had 
significant problems related to dementia following strokes in 
the 1980's.  Nor does the evidence reveal the service-
connected shell fragment wound scar of the right leg was a 
material factor in the cause of the veteran's death.  Hence, 
the Board finds that the evidence does not show that the 
veteran's service-connected disabilities contributed 
substantially or materially to the cause of the veteran's 
death.

The preponderance of the evidence is against the claim for 
service-connection for the cause of the veteran's death.  
Therefore, this claim is denied.

With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
following conditions are met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and 

(2) The veteran was in receipt of or 
entitled to receive (or but for the 
receipt of military retired pay was 
entitled to receive) compensation at the 
time of death for service-connected 
disability that either:

(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 
of 10 years or more immediately 
preceding death; or

(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date 
of the veteran's discharge or 
release from active duty for a 
period of not less than 5 years 
immediately preceding his death.  
38 U.S.C.A. § 1318(a),(b); 38 C.F.R. 
§ 3.22(a).

The provisions of 38 C.F.R. § 3.22 were revised, effective 
January 21, 2000, to establish an interpretative rule 
reflecting the VA conclusion that 38 U.S.C.A. § 1318 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit addressed a challenge to 
the validity of 38 C.F.R. § 3.22, and found a conflict 
between that regulation and 38 C.F.R. § 20.1106.  The Federal 
Circuit concluded that the revised 38 C.F.R. § 3.22 was 
inconsistent with 38 C.F.R. § 20.1106, which interprets a 
virtually identical veterans benefit statute, 38 C.F.R. 
§ 1311(a)(2), and that VA failed to explain its rationale for 
interpreting these virtually identical statutes (1311 and 
1318) in conflicting ways.  The Federal Circuit remanded the 
case and directed VA to stay all proceeding involving claims 
for DIC benefits under 38 U.S.C.A. § 1318 where the outcome 
was dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 8 
years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 
38 U.S.C.A. § 1311(a)(2).  67 Fed. Reg. 16309-16317 (April 5, 
2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs 314 F. 3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the 2 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the 2 statutory sections to 
bar the filing of new claims, i.e., claims where no claim had 
been filed during the veteran's life or the claim had been 
denied and was not subject to reopening - "hypothetical 
entitlement" claims.  The Federal Circuit held that, 
although VA could construe the language of the 2 statutory 
sections to foreclose the reopening of all total disability 
claims filed during the veteran's lifetime except for CUE 
claims, VA did not address why other grounds for reopening 
closed proceedings (in addition to CUE) should not also be 
allowed.

The Federal Circuit remanded the case for VA to explicitly 
consider the various interpretations of sections 1311 and 
1318 concerning the issue of reopening, and to make a 
rational selection among the alternatives with supporting 
explanation.  The Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C.A. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the ground of new and 
material evidence, pending further rulemaking proceedings.

In this case, the appellant does not claim entitlement to DIC 
under 38 U.S.C.A. § 1318 based on CUE in a prior VA decision 
and she does not claim entitlement to this benefit based on 
the submission of new and material evidence to reopen a 
previous final VA decision.  She testified at a hearing to 
the effect that she was entitled to DIC, but the evidence 
does not show the veteran was continuously rated totally 
disabled due to his service-connected disabilities at the 
time of his death.  Hence, the appellant is not entitled to 
DIC under 38 U.S.C.A. § 1318 because the evidence does not 
establish entitlement to a continuous total rating for 
compensation purposes for 10 years before the veteran's 
death.

The preponderance of the evidence is against the appellant's 
claim for DIC under 38 U.S.C.A. § 1318, and the claim is 
denied.

II.  Eligibility for DEA under 38 U.S.C.A. Chapter 35

For the purposes of DEA benefits, the surviving spouse of a 
veteran will have basic eligibility if the veteran was 
discharged from service under conditions other than 
dishonorable, and there was a permanent, total service-
connected disability, or if a total service-connected 
disability was in existence at the date of the veteran's 
death, or if the veteran died as a result of a service-
connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§§ 3.807, 21.3020.

The appellant testified at a hearing before the undersigned 
to the effect that she was entitled to DIC and related 
benefits, but the record on appeal does not support a finding 
that the she has a basic eligibility for DEA benefits.  The 
veteran did not die of a service-connected disability, nor 
was there a permanent and total disability rating in effect 
for any service-connected disability at the time of the 
veteran's death, nor is there any evidence that the veteran 
was totally disabled due to a service-connected disability 
when he died.  The Board finds that the appellant does not 
meet the basic criteria under the law for eligibility for DEA 
benefits.  Based on the foregoing, the appeal is denied.


III.  Whether the Appellant's Income is Excessive for the 
Receipt of Improved Death Pension

In July 1999, the appellant submitted an application for VA 
benefits based on the death of the veteran.  In it, she 
reported no assets, no income, and no deductible expenses.

At a hearing in April 2001, the appellant testified to the 
effect that she was entitled to VA death benefits, including 
improved pension.  She reported receiving approximately 
$800.00 per month from the Social Security Administration, 
but that she had deductible medical expenses that offset that 
income and qualified her for improved death pension.

In April 2001, the appellant submitted a medical expense 
report for 1999.

In the August 2001 RO letter, the appellant was sent a VA 
Form 21-527 to report her income, net worth, and employment 
status.  A review of the record does not show that she 
responded to this RO request with the requested information.

In the March 2002 letter, the appellant was again sent a VA 
Form 21-527 to report information needed to determine her 
entitlement to improved death pension.  The record does not 
show receipt of this information.

The maximum annual rate of improved death pension shall be 
the amount specified, and as increased from time to time 
under 38 U.S.C.A. § 5312.  See 38 U.S.C.A. § 1541(b); 
38 C.F.R. § 3.23(a)(5).  The computation of income and the 
exclusions from income are governed by the criteria of 
38 C.F.R. §§ 3.271 and 3.272.  The maximum applicable income 
limitation for a surviving spouse with no dependents for 
improved death pension in 1999 is $5,884.00.  M21-1, Part I, 
App. B.

A review of the record reveals that VA does not have the 
information needed to determine the appellant's entitlement 
to improved death pension.  The RO requested the needed 
information on 2 occasions, but she has not provided the 
requested information.    Under the circumstances, the Board 
finds that the appellant has abandoned her claim for improved 
death pension.  38 U.S.C.A. § 501; 38 C.F.R. § 3.158(a).  
Hence, this claim is denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Eligibility for DEA under 38 U.S.C.A. Chapter 35 is denied.

Entitlement to payment of improved death pension is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

